Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, the claim recites “a visual indicator” with regard to the post (lines 4 and 5) as well as “a visual indicator” with regard to the marker (line 15; as well as claim 7). It is unclear to what “visible indicator” applicant referred to. The written description, aside from merely using the term “ a visual indicator”, is silent what, and where is these “visual indicators”.  The examiner is unclear if such “visual indicator” is an additional means or merely the visibility of the post and marker are intended to be claim as “a visual indicator”.
	Also, claim 1 recites “where in the support the post ….as a visual indicator” (lines 4 and 5).  To what “the post” the claim further referred to? Whereas the claim defines two posts.

	Claim 3, similar to claim 1, to what “the post” the claim referred to.
	With respect to claim 5, the claim recites “visible marker comprises two or more upright posts”; such recitation are unclear.  Applicant’s marker (design as 108 in his original disclosure; e.g. Figs. 1, 2, 10 and 11) are discs with an aperture within, and do not include any upright post as claimed.
	With respect to claim 9, applicant’s marker (again, design as 108 in his original disclosure) is flat and not shown or described as “conical or pyramid shape”.	
	Also, claim 14, recites “where in the support the post ….as a visual indicator” (lines 4 and 5).  To what “the post” the claim further referred to? Whereas the claim defines two posts.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe US 4,193,595 (“Abe”).
	As per claim 7, Abe discloses a marker (annular body 2)(Figs. 1-6; 1:18-33 and 1:51-2:39) comprising a substantially flat panel (body 2)(Figs. 1, 2, 4 and 5) having an aperture (1)(Figs. 1, 4 and 5; 1:50+), a top surface (Figs, 1, 4 and 5) and a bottom surface (Fig. 2; 1:50-2:10), the bottom surface for placement on an area (Figs. 1, 2, 4 and 5 in conjunction to Fig. 6) and the top surface a visible indicator (index member 3; the device/marker to be placed upon a surface, e.g. Fig. 6, as marking positions for different exercise positions; see also 1:19-30 and 2:10-40) , where the aperture (1) has a diameter wide enough to receive a hand (Figs. 1, 4 and 5 in conjunction to 1:19-29 and 2:25+).
	As per claim 9, Abe discloses where the panel is conical or pyramid shape (Fig. 3; 1:55-62).
Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boudreaux US 6,053,824 (“Boudreaux”).
	As per claim 13, Boudreaux discloses a cone (12) comprising a conical shaped upper portion attached to a lower base portion (Figs. 1 and 2), the conical portion defining a plurality of cone apertures (receiving fittings 23)(Fig. 2) which are dimensioned and positioned so that the cone apertures are capable of accepting a crossbar (the receiving fittings 23 are apertures capable to receive/fit rod 14)(Fig. 2 and 3:35-53).
Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denegre US 3,042,401 (“Denegre”).
	As per claim 14, Denegre discloses a training apparatus (Figs. 1 and 2; 1:7-15; 1:24-2:6) comprising: 
	(a) at least two elongated posts (rods 1 and 4), the posts having a proximate end and a distal end (Fig. 1), the distal end for insertion into a support (lower end 2 inserted into ground 3)(Fig. 1; 1:25+) and the proximate end having a connector (such as knobs 6 and 7)(Fig. 1; 1:28+), where in the support the post is in an upright position (Fig. 1) as a visual indicator (absent any specific structure, to the best of his understanding the examiner construed any portion of the posts, such as ring 5 or knobs 6-7 or the post itself, as visual means/indicator); and 
	(b) a flexible cord (elastic cord 8) , having a first end and a second end opposed ends (ends 9 and 10), each end having a securing fastener to removably attach the cord to the connector of the posts (the ends 9 and 10 are securely to knobs  6 and 7, respectively)(Fig. 1; 1:31-33).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas US 2009/0028639 (“Thomas”) in view of Mohelsky et al US 2004/0159280 (“Mohelsky”) or in the alternative further in view of Abe.
	As per claim 1, Thomas discloses A training kit (training kit 10)(Figs. 1-6; pars. [0018]-[0028]) , the kit comprising:
	(a) at least two elongated posts (posts 24)(Figs. 2-5), the posts having a proximate end and a distal end (first end 26 and second end 28)(Figs. 2-5), the distal end for insertion into a support (end 26 inserted onto support)( Figs. 2-5) and the proximate end (28) having a connector (such as belt housing 22)(Fig. 6; see par. [0019] as the belt housing to be attach and be connected flexible member 14 to the post/s), where in the support the post is in an upright position as a visual indicator (Figs. 2-6; pars. [0023]-[0028]); 	
	(b) a flexible cord (such a flexible member 14/14a)(Fig. 1B and [0020]), having a first end and a second end opposed ends (Fig. 6), each end having a securing fastener to removably attach the cord to the connector of the post (the belt housing 22 is connected to second end 28 of each post)(Fig. 6; see [0019] and [0020] regarding the connection of the belt housing 22; see [0025]+ regarding the manner of the connection as shown in Fig. 6) ; 
	(c) at least one cone (upstanding portion 18)(Figs. 2-5; [0019]), the cone having a conical shaped upper portion attached to a lower base portion (construed as the bottom portion of the cone part of the cone, i.e. a lower base portion); and 
	(d) at least one marker (construed as portion 16)(Figs. 2-5), where the marker is a substantially flat panel having an aperture (the base has a plurality of apertures 20)(Figs. 2-5; [0019]), a top surface and a bottom surface (Figs. 2-5), the bottom surface for placement on the exercising surface (Figs. 2-6; [0018] and [0025]+) and the top surface a visible indicator (Figs. 2-6; [0019], [0022], [0024]-[0028]).
	With respect to the device as A training kit for use on an exercising surface, as recite in the preamble, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	Thomas is not specific regarding the conical portion defining a plurality of apertures which are dimensioned and positioned so that the apertures are capable of accepting a crossbar. 
	Thomas is not specific regarding the marker’s apertures where the aperture has a diameter wide enough to receive a hand.
	With respect to the conical portion defining a plurality of apertures which are dimensioned and positioned so that the apertures are capable of accepting a crossbar, Mohelsky discloses a conical portion defining a plurality of apertures which are dimensioned and positioned so that the apertures are capable of accepting a crossbar (pylon/cone 1 includes apertures 10 for receiving lumber, i.e. crossbar)(Fig. 1; par. [0030]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Thomas’ cones wherein the conical portion defining a plurality of apertures which are dimensioned and positioned so that the apertures are capable of accepting a crossbar as taught by Mohelsky for the reason that a skilled artisan would have been motivated in use of a known technique to improve similar devices in the same way by providing means for attaching crossbars between two adjacent cones.  A skilled artisan would have appreciated that such modification to Thomas would have enhanced the use of the cone by providing an additional connecting means (in the form of a plurality of apertures upon the cone) thus increasing the manner of the connection of the flexible members-to-cones as forming the maneuverability skills area/s.
	With respect to where the aperture has a diameter wide enough to receive a hand, it had been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Thomas’ aperture with such diameter as claimed for the reason that a skilled artisan would have been motivated to discover the optimum diameter of the apertures by routine experimentation as forming a maneuverability kit including means to receive a user’s hand to enhance the carrying ability of the kit as holding the marker via such aperture.
	Note: with respect to a marker, as the claim are fairly broad the claim has not require that the marker is separated from the cone, and thus without reading limitations from the specification into the claim, the examiner construed base element 16 of Thomas as the claimed marker.  
	In that regard it must be note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  
See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Nonetheless, if there is any doubt regarding such interpretation and in the hope of expedite prosecution, the examiner notes that  Abe discloses a marker (annular body 2)(Figs. 1-6; 1:18-33 and 1:51-2:39) comprising a substantially flat panel (body 2)(Figs. 1, 2, 4 and 5) having an aperture (1)(Figs. 1, 4 and 5; 1:50+), a top surface (Figs, 1, 4 and 5) and a bottom surface (Fig. 2; 1:50-2:10), the bottom surface for placement on an area (Figs. 1, 2, 4 and 5 in conjunction to Fig. 6) and the top surface a visible indicator (index member 3; the device/marker to be placed upon a surface, e.g. Fig. 6, as marking positions for different exercise positions; see also 1:19-30 and 2:10-40) , where the aperture (1) has a diameter wide enough to receive a hand (Figs. 1, 4 and 5 in conjunction to 1:19-29 and 2:25+).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Thomas’ kit with a marker as claimed as taught by Abe for the reason that a skilled artisan would have been motivated by Abe’s suggestion to utilize such marker that can easily be place upon surface to form a maneuverability, movement or the alike upon the surface.  Such modification to Thomas is much desired especially whereas such marker can indicate the path, maneuver, and etc. to be follow by.    
	As per claim 2, with respect to where the connector of the elongated post further comprises a receptacle for receiving a second post, note Figs. 2-5 in conjunction to [0023] and [0024], wherein the rod’s end 28 is configure to receive flag 30 (Fig. 3), a light 32( Fig. 4) and a speaker 34 (Fig. 5). Thus, such connection of end 28 of the post is construed as connector of the elongated post further comprises a receptacle for receiving a second post (of any of the mentioned flag, light and speaker).
	Furthermore, a skilled artisan would have determined that any mechanical connection (be it the claimed receptacle) would have been an obvious of using a known connection means to connect a second post (again, of any of the mentioned flag, light and speaker) to the elongate post.   
	As per claim 3, with respect to where the connector further comprises a notch to secure and retain the fastener to the post, as discussed above the flexible cord 14/14a attached to the post via the belt housing 22 as shown in Fig. 6.  Note Figs. 2-5 as well as [0019] and [0020] regarding the structure of the housing and the manner of attaching it to the base and to the post.
	Thus, such connection of the belt housing to the post is construed the connector further comprises a notch to secure and retain the fastener to the post.
	Furthermore, a skilled artisan would have determined that any mechanical connection (be it the claimed notch) would have been an obvious of using a known connection means to connect, secure the fastener to the post.
	As per claim 4, although Thomas is not specific regarding further comprising a carrier, for storing the posts, cord, cone and marker, Thomas suggest that his kit to be arrange to facilitate storage and transportation in Figs. 1A and 1B as well as [0005], [0018] and [0020].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Thomas’ kit to further comparing a carrier as for the reason that a skilled artisan would have been motivated in using known means such as carrier to facilitate more easy and efficient (e.g. eliminate loosing “loose” poles, cones, and etc.) means to carry the kit as the storage/transportation arrangement  
	As per claim 5, with respect to where the visible marker comprises two or more upright posts and the flexible cord is stretched and secured between adjacent upright posts, note Thomas’ Fig. 6 as the markers (16), the posts 24, and the flexible cord 14/14a connected into an assembly.
	As per claim 6, although Thomas/ Abe is/are not specific regarding where the diameter of the marker aperture is between 2.0 to 5.0 inches, as discussed above with respect to claim 1, it is not inventive to discover the optimum or workable ranges by routine experimentation.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Thomas- Abe’ marker’s aperture with such diameter as claimed for the reason that a skilled artisan would have been motivated to discover the optimum diameter of the apertures by routine experimentation as forming a maneuverability kit including means to receive a user’s hand to enhance the carrying ability of the kit as holding the marker via such aperture.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe.
	As per claim 8, although Abe is not specific regarding where the diameter of the aperture is between 2.0 and 5.0 inches (i.e. see claim 3 regarding the dimension of the device), it had been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Abe’s aperture as the dimension as claimed for the reason that a skilled artisan would have been motivated to discover the optimum or workable ranges by routine experimentation as forming an exercise device suitable to a range of users from younger to adults.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Mohelsky (or in further in view of Abe) and Boudreaux.
	As per claim 10, with respect to a method of using the training set, the method comprising the steps of:(a) selecting the kit of claim 1 (the kit of claim 1, as discussed in section 11, as taught by Thomas and Mohelsky or in further in view of Abe (regarding the marker), (b) positioning the posts in the support so that each post is in an upright position, (c) extending the flexible cord in between the two posts, fastening the cord to each connector, (d) placing the base of the cone on the exercising surface, (e) laying the marker on the exercising surface, note Thomas’ Figs.1 and  6 as well as [0022] and [0025]-[0028] regarding the placement of the cones, base, flexible rope to form a path to train, exercise, maneuverability by following the path formed by the kit; also Abe’s Fig. 6 and 2:10+ regarding the training, exercise, maneuverability by following the path formed by the markers. 
	The modified Thomas is not specific regarding and (f) running around the posts, cone and marker.  However, such steps of running utilizing the path formed by the kit is well known as taught by Boudreaux (1:35-45 and 4:29+) whereas Boudreaux’s device is design to form a “path/obstacle course” for running, jumping, crawling, and etc.  	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Thomas to include such running step as taught by Boudreaux for the reason that a skilled artisan would have been motivated to use the kit to develop a user’s speed, maneuver, agility and etc. as well as provide enjoyable and compere in a physical challenge (as suggested by Boudreaux).    Thomas’ kit that is including cones, posts, bars, and etc. is fully capable to be used as a kit to train for sport agility and a skilled artisan would have appreciated that the use of the kit to use the maneuverability kit not only to train a driver but also to train the maneuverability of an athlete results in a very multiple, multifunction kit that comprising the same structure of cones, rods, and etc. suitable to many and different uses.
	As per claim 11, with respect to further comprising the steps of picking up the marker off the exercising surface and placing the marker over the hand, such step would have been obvious as after the use the kit is position in the storage and transportation arrangement, as the marker as taught by Abe having a sufficient aperture to receive a user’s hand.  
	As per claim 12, with respect to further comprising the steps of: (a) adding a second cone and a crossbar, (b) positioning the two cones adjacent to one another; (c) inserting the crossbar in the apertures of each cone so that the crossbar is substantially parallel to the exercising surface, note Boudreaux’s Fig. 2 as well as 3:45-52; (d) jumping over the crossbar note Boudreaux’s 1:35-45 and 4:29+.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; note the reference cites in the 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.K/Examiner, Art Unit 3711                                                                                      1/15/2021      

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711